Order entered March 15, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00287-CV

                        IN RE STEPHEN STANLEY, Relator

                     Original Proceeding from the City of Garland
                                 Dallas County, Texas

                                       ORDER
                      Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   CORY L. CARLYLE
                                                        JUSTICE